Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Minoru Kurose on February 8, 2022 .
The application has been amended as follows:
Claim 3 has been amended and claim 6 has been cancelled.
In particular,
Claim 3 has been amended as follows:
     3. (Currently Amended)  A User Equipment (UE), comprising:
a controller configured to:
send a  Protocol Data Unit (PDU) session establishment request message,
start a first timer on a per Single Network Slice Selection Assistance information (S-NSSAI) basis with a first back-off timer value in a case that a first cause value to start the first timer and the first back-off timer value are included in a Protocol Data Unit (PDU) session establishment reject message received form a core network, the S-NSSAI being identified within a Public Land Mobile Network (PLMN),
start a second timer on a per S-NSSAI and Data Network Name (DNN) basis with a second back-off timer value in a case that a second cause value to start the second timer and the second back-off timer value are included in the PDU session establishment reject message received form the core network, the S-NSSAI being identified within a PLMN,
received form the core network, the first cause value, the second cause value, and the third cause value being different each other,
send another PDU session establishment request message in a case that the first cause value to start the first timer and the first back-off timer value indicating zero are included in the PDU session establishment reject message received form the core network,
send another PDU session establishment request message in a case that the second cause value to start the second timer and the second back-off timer value indicating zero are included in the PDU session establishment reject message received form the core network, and
send another PDU session establishment request message in a case that the third cause value to start the third timer and the third back-off timer value indicating zero are included in the PDU session establishment reject message received form the core network;
wherein the first cause value indicates that a specific slice is congested, the second cause value indicates that a specific slice and a DNN are congested, and the third cause value indicates that a DNN is congested.
	

Claim 6 canceled.

Response to Arguments
Regarding claim objections applicant’s arguments, see page 4 Section A, filed December 28, 2021, with respect to claim 3 have been fully considered and are persuasive.  The claim objections of claim 3 have been withdrawn. 
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 4 Section B filed December 28, 2021, with respect to claim 3 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 6 and 12 have been withdrawn. 

Regarding 35 U.S.C. 102 applicant’s arguments, see page 8  Section D, filed December 28, 2021, with respect to claim 3 have been fully considered and are persuasive. The 35 U.S.C. 102 rejections of claim 3 have been withdrawn.

Allowable Subject Matter
Claim(s) 3 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 3 is allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 3 … send a  Protocol Data Unit (PDU) session establishment request message,
start a first timer on a per Single Network Slice Selection Assistance information (S-NSSAI) basis with a first back-off timer value in a case that a first cause value to start the first timer and the first back-off timer value are included in a Protocol Data Unit (PDU) session establishment reject message received form a core network, the S-NSSAI being identified within a Public Land Mobile Network (PLMN), start a second timer on a per S-NSSAI and Data Network Name (DNN) basis with a second back-off timer value in a case that a second cause value to start the second timer and the second back-off timer value are included in the PDU session establishment reject message received form the core network, the S-NSSAI being identified within a PLMN, start a third timer on a per DNN basis with a third back-off timer value in a case that a third cause value to start the third timer and the third back-off timer value are included in the PDU session establishment reject message received form the core network, the first cause value, the second cause value, and the third cause value being different each other … wherein the first cause value indicates that a specific slice is congested, the second cause value indicates that a specific slice and a DNN are congested, and the third cause value indicates that a DNN is congested.… and in combination with other limitations recited as specified in claim 3.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kang (US Pub. No.:2021/0092634) discloses a method of processing a network slice based congestion, a device and a system thereof are provided. The method includes: receiving a message sent by a network including slice congestion information; and backing off a target network slice corresponding to the slice congestion information, according to the slice congestion information.
Kang (US Pub. No.:2020/0367149) discloses a method for service processing and a user equipment are provided, and the method for service processing includes: starting a back-off timer, after receiving a rejection response message sent by a network side through a 3GPP access; and stopping the back-off timer and triggering a service request process that is based on the 3GPP access, when a non-access stratum notification message sent by the network side through a non-3GPP access is received before the back-off timer expires.
VIVO (Handling of S-NSSAl based congestion control), “(section 9.5.4.4 ("OE-requested PDU session modification procedure not accepted by the network")) discloses features in which: if a PDU session modification procedure requested by a UE is rejected by a network, a Session Management Function (SMF) sends a PDU SESSION MODIFICATION REJECT message containing cause value #ss ("insufficient resources for specific slice and DNN") (a "cause value") and "the Back-off timer value IE" (a "back-off timer value") to the UE; and if the timer value contained within the received PDU SESSION MODIFICATION REJECT message is neither zero nor "deactivated" and the UE is running a Tsm2 timer associated with the same [S-NSSAI, DNN] combination that the UE provided to the network upon establishing the PDU session, then the UE stops said timer and starts a Tsm2 timer using the provided "Back-off timer value IE".

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469